DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “resolution of the second resolution” in line 18.  It should be changed to “.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,757,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 are obvious variants and encompassed by claims 1-4 of U.S. Patent No. 10,757,344 B2 as shown in the table below.

Instant Application
U.S. Patent No. 10,757,344 B2
1.    An imaging method comprising:
taking, by a video input unit, an image of an object to generate an image signal of the object;

detecting, by a controller, motion information of the object based on the image signal;
taking, by the video input unit, an image of the object based on the motion information multiple times so as to differentiate an exposure amount thereof;
generating, by the video signal processor, an HDR synthetic image of the object based on a plurality of image signals whose exposure amounts are different from each other, wherein the video input unit includes:
a first video input unit provided with a first imaging device for first resolution; and
a second video input unit provided with a second imaging device for second resolution, resolution of the second resolution being lower than that of the first resolution, wherein the controller is configured to:
compare magnitude of the motion information with a first motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the first motion threshold value; and
cause the video signal processor to generate the HDR synthetic image with the first resolution, and
wherein, in a case where it is determined that the magnitude of the motion information is equal to or more than the first motion threshold value, the controller is configured to:
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the video signal processor to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the video signal processor to convert resolution of the image signal generated by the second video input unit into the first resolution; and
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution.

a video input unit configured to take an image of an object to generate an image signal of the object;

a controller configured to:
detect motion information of the object on the basis of the image signal;
cause the video input unit to take an image of the object on a basis of the motion information multiple times so as to differentiate an exposure amount thereof; and
cause the video signal processor to generate an HDR synthetic image of the object on the basis of a plurality of image signals whose exposure amounts are different from each other,
wherein the video input unit includes:
a first, video input unit provided with a first imaging device for first resolution; and
a second video input unit provided with a second imaging device for second resolution, resolution of the second resolution being lower than that of the first resolution,
wherein the controller is configured to:
compare magnitude of the motion information with a first motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the first motion threshold value; and
cause the video signal processor to generate the HDR synthetic image with the first resolution, and
wherein, in a case where it is determined that the magnitude of the motion information is equal to or more than the first motion threshold value, the controller is configured to:
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof:
cause the video signal processor to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the video signal processor to convert resolution of the image signal generated by the second video input unit into the first resolution; and
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution.


comparing, by the controller, the magnitude of the motion information with the first motion threshold value and a second motion threshold value, the second motion threshold value being larger than the first motion threshold value;
taking, by the first video input unit and the second video input unit, an image of the object at the same time so as to differentiate exposure amounts thereof in a case where it is determined that the magnitude of the motion information is equal to or more than the first motion threshold value and is equal to or less than the second motion threshold value;
taking, by the second video input unit, an image of the object again so as to differentiate an exposure amount thereof; and
generating, by the video signal processor, the HDR synthetic image with the second resolution based on the image signal generated by taking the image again.
2.   The imaging apparatus according to claim 1, wherein the controller is configured to:
compare the magnitude of the motion information with the first motion threshold value and a second motion threshold value, the second motion threshold value being larger than the first motion threshold value;

cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof in a case where it is determined that the magnitude of the motion information is equal to or more than the first motion threshold value and is equal to or less than the second motion threshold value;
then cause the second video input unit to take an image of the object again so as to differentiate an exposure amount thereof; and
cause the video signal processor to generate the HDR synthetic image with the second resolution on the basis of the image signal generated by taking the image again.

3.  An imaging method apparatus comprising:
taking, by a video input unit, an image of an object to generate an image signal of the object;
generating, by a video signal processor, a taken image of the object based on the image signal;
measuring, by a light quantity sensor, light quantity of periphery;
detecting, by a controller, motion information of the object based on the image signal;
taking, by the video input unit, an image of the object based on the motion information multiple times so as to differentiate an exposure amount thereof;
generating, by the video signal processor, an HDR synthetic image of the object based on a plurality of image signals whose exposure amounts are different from each other, and

taking, by the video input unit, an image of the object multiple times so as to differentiate an exposure amount thereof based on the motion information and the light quantity,

wherein the video input unit includes:
a first video input unit provided with a first imaging device for first resolution;
a second video input unit provided with a second imaging device for the first resolution; and
a resolution converter configured to convert resolution of each of the first imaging device and the second imaging device, wherein the controller is configured to:
compare magnitude of the motion information with a third motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the third motion threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
compare the light quantity with a first light quantity threshold value and a second light quantity threshold value, which is larger than the first light quantity threshold value, in a case where it is determined that the magnitude of the motion information is equal to or more than the third motion threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof in a case where it is determined that the light quantity exceeds the second light quantity threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
cause the resolution converter to convert the resolution of the second imaging device into second resolution in a case where it is determined that the light quantity is equal to or more than the first light quantity threshold value and is equal to or less than the second light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the resolution converter to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the resolution converter to convert resolution of the image signal generated by the second video input unit into the first resolution;
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution;
cause the resolution converter to convert resolution of each of the first imaging device and the second imaging device into the second resolution in a case where it is determined that the light quantity is less than the first light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof; and
cause the video signal processor to generate the HDR synthetic image with the second resolution.
3.   An imaging apparatus comprising:

a video input unit configured to take an image of an object to generate an image signal of the object;
a video signal processor configured to generate a taken image of the object on a basis of the image signal;
a light quantity sensor configured to measure light quantity of periphery; and
a controller configured to:
detect motion information of the object on the basis of the image signal;
cause the video input unit to take an image of the object on a basis of the motion information multiple times so as to differentiate an exposure amount thereof:
cause the video signal processor to generate an HDR synthetic image of the object on the basis of a plurality of image signals whose exposure amounts are different from each other, and
cause the video input unit to take an image of the object multiple times so as to differentiate an exposure amount thereof on a basis of the motion information and the light quantity,
wherein the video input unit includes:
a first video input unit provided with a first imaging device for first resolution;
a second video input unit provided with a second imaging device for the first resolution; and
a resolution converter configured to convert resolution of each of the first imaging device and the second imaging device,
wherein the controller is configured to:
compare magnitude of the motion information with a third motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the third motion threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
compare the light quantity with a first light quantity threshold value and a second light quantity threshold value, which is larger than the first light quantity threshold value, in a case where it is determined that the magnitude of the motion information is equal to or more than the third motion threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof in a case where it is determined that the light quantity exceeds the second light quantity threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
cause the resolution converter to convert the resolution of the second imaging device into second resolution in a case where it is determined that the light quantity is equal to or more than the first light quantity threshold value and is equal to or less than the second light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the resolution converter to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the resolution converter to convert resolution of the image signal generated by the second video input unit into the first resolution;
cause the video signal processor to generate the HDR synthetic image with the first, resolution and the HDR synthetic image with the second resolution;
cause the resolution converter to convert resolution of each of the first, imaging device and the second imaging device into the second resolution in a case where it is determined that the light quantity is less than the first light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof; and
cause the video signal processor to generate the HDR synthetic image with the second resolution.
4. The imaging method according to claim 3, wherein the method further comprises:
converting, by the resolution converter, resolution of each of the first imaging device and the second imaging device from the first resolution to the second resolution by grouping a plurality of pixels; and
converting, by the resolution converter, the resolution of each of the first imaging device and the second imaging device from the second resolution to the first resolution by releasing of the grouping of the plurality of pixels.
4.    The imaging apparatus according to claim 3, 
wherein the controller is configured to:
cause the resolution converter to convert resolution of each of the first imaging device and the second imaging device from the first resolution to the second resolution by grouping a plurality of pixels; and
cause the resolution converter to convert the resolution of each of the first imaging device and the second imaging device from the second resolution to the first, resolution by releasing of the grouping of the plurality of pixels.




Allowable Subject Matter
Claims 1-4 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to independent claim 1, the prior art of record Uliyar et al. (US 2017/0352136 A1, cited by applicant) discloses an imaging method comprising:
taking, by a video input unit (Fig.2: camera module 210 including first camera 212 and second camera 214), an image of an object to generate an image signal of the object (Fig.7A; [0067]: step 702 – receive two or more burst images corresponding to a scene captured by a first camera, the two or more burst images associated with a first exposure time; wherein the two or more burst images corresponds to the claimed image of an object);
generating, by a video signal processor (Fig.2: processor 202), a taken image of the object based on the image signal ([0028]: “An example of the processor 202 may include the controller 108.”  [0021]: the controller 108 may include digital signal processor devices, analog to digital converters, etc.);
detecting, by a controller (Fig.2: processor 202), motion information of the object based on the image signal (Fig.7A; [0067]: steps 706 and 708: checks “if the at least one moving object is present in the scene or not. If the presence of at least one moving object is determined at 706, then 708 is performed. At 708, one or more portions of the scene associated with the at least one moving object are identified”; wherein the one or more portions of the scene associated with the at least one moving object corresponds to the claimed motion information of the object);
taking, by the video input unit, an image of the object based on the motion information multiple times so as to differentiate an exposure amount thereof (Fig.7A: step 710, which is similar to step 606 in Fig.6; [0067] and [0058]: “provide information related to the one or more portions of the scene to a second camera, the second camera configured to capture single exposure images associated with a second exposure time, the second exposure time greater than the first exposure time”);
generating, by the video signal processor, an HDR synthetic image of the object based on a plurality of image signals whose exposure amounts are different from each other ([0051]: “In another illustrative example, low dynamic range (LDR) images are aligned to a reference image before combining them into a high dynamic range (HDR) image (i.e. the secondary image)”).

Prior art of record Zhang et al. (US 2014/0071245 A1) discloses wherein the video input unit includes:
a first video input unit provided with a first imaging device for first resolution (Fig.3; [0030]: camera 302a); and
a second video input unit provided with a second imaging device for second resolution, resolution of the second resolution being lower than that of the first resolution (Fig.3: camera 302b; [0030]: camera 302b has a lower resolution than camera 302a).

However, none of the prior art discloses or reasonably suggests: “wherein the controller is configured to:
compare magnitude of the motion information with a first motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the first motion threshold value; and
cause the video signal processor to generate the HDR synthetic image with the first resolution, and
wherein, in a case where it is determined that the magnitude of the motion information is equal to or more than the first motion threshold value, the controller is configured to:
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the video signal processor to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the video signal processor to convert resolution of the image signal generated by the second video input unit into the first resolution; and
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution.”

Claim 2 is allowable as being dependent from claim 1.

With regard to independent claim 3, the prior art of record Uliyar et al. (US 2017/0352136 A1, cited by applicant) discloses an imaging method apparatus comprising:
taking, by a video input unit (Fig.2: camera module 210 including first camera 212 and second camera 214), an image of an object to generate an image signal of the object (Fig.7A; [0067]: step 702 – receive two or more burst images corresponding to a scene captured by a first camera, the two or more burst images associated with a first exposure time; wherein the two or more burst images corresponds to the claimed image of an object);
generating, by a video signal processor (Fig.2: processor 202), a taken image of the object based on the image signal ([0028]: “An example of the processor 202 may include the controller 108.”  [0021]: the controller 108 may include digital signal processor devices, analog to digital converters, etc.);
detecting, by a controller, motion information of the object based on the image signal (Fig.7A; [0067]: steps 706 and 708: checks “if the at least one moving object is present in the scene or not. If the presence of at least one moving object is determined at 706, then 708 is performed. At 708, one or more portions of the scene associated with the at least one moving object are identified”; wherein the one or more portions of the scene associated with the at least one moving object corresponds to the claimed motion information of the object);
taking, by the video input unit, an image of the object based on the motion information multiple times so as to differentiate an exposure amount thereof (Fig.7A: step 710, which is similar to step 606 in Fig.6; [0067] and [0058]: “provide information related to the one or more portions of the scene to a second camera, the second camera configured to capture single exposure images associated with a second exposure time, the second exposure time greater than the first exposure time”);
generating, by the video signal processor, an HDR synthetic image of the object based on a plurality of image signals whose exposure amounts are different from each other ([0051]: “In another illustrative example, low dynamic range (LDR) images are aligned to a reference image before combining them into a high dynamic range (HDR) image (i.e. the secondary image)”),
wherein the video input unit includes:
a first video input unit provided with a first imaging device for first resolution (Fig.2: first camera 212);
a second video input unit provided with a second imaging device for the first resolution (Fig.2: second camera 214); and


Prior art of record Jasinski et al. (US 2012/0201426 A1, cited by applicant) discloses measuring, by a light quantity sensor, light quantity of periphery ([0085]: “a dedicated light sensor can be used to estimate the scene brightness”);
taking, by the video input unit, an image of the object multiple times so as to differentiate an exposure amount thereof based on the motion information and the light quantity ([0085]: “A determine image capture settings step 340 determines image capture settings 345 responsive to the motion velocity 325, together with a scene brightness 335…”  “The image capture settings 345 can include … the exposure time setting 255…”).

Prior art of record Zhang et al. (US 2014/0071245 A1) discloses a resolution converter configured to convert resolution of each of the first imaging device and the second imaging device ([0032]: “Control module 304 may be operable to downsample or scale an image captured by a higher resolution camera (e.g., camera 302a) to the resolution of the lower resolution camera (e.g., camera 302b)”).

However, none of the prior art discloses or reasonably suggests: “wherein the controller is configured to:
compare magnitude of the motion information with a third motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the third motion threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
compare the light quantity with a first light quantity threshold value and a second light quantity threshold value, which is larger than the first light quantity threshold value, in a case where it is determined that the magnitude of the motion information is equal to or more than the third motion threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof in a case where it is determined that the light quantity exceeds the second light quantity threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
cause the resolution converter to convert the resolution of the second imaging device into second resolution in a case where it is determined that the light quantity is equal to or more than the first light quantity threshold value and is equal to or less than the second light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the resolution converter to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the resolution converter to convert resolution of the image signal generated by the second video input unit into the first resolution;
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution;
cause the resolution converter to convert resolution of each of the first imaging device and the second imaging device into the second resolution in a case where it is determined that the light quantity is less than the first light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof; and
cause the video signal processor to generate the HDR synthetic image with the second resolution.”

Claim 4 is allowable as being dependent from claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atanassov et al. (US 9,883,119 B1) discloses a system for performing motion sensitive high dynamic range image processing, having a saturation analysis circuit to receive a set of image data having different exposure time, a motion detection circuit to determine whether image data is associated with movement.  Exposure time is selected based on movement in the image, so as to reduce ghosting and blurring in HDR images containing movement.
Savidge (US 2010/0259626 A1) discloses apparatuses for correcting image artifacts in a high dynamic range image formed by combining a plurality of exposures taken at different integration periods. A determination is made as to whether there is motion between the exposures. If motion is detected, pixel signal values chosen are replaced with pixel signal values from another exposure.
Wey et al. (US 2009/0180704 A1) discloses system including an image acquisition unit to acquire two images having different levels of illuminance and sensitivity as first and second images; a motion vector estimation unit to extract a motion vector of the second image based on the first image; an image correction unit to correct the second image using the extracted motion vector; a synthesis coefficient calculation unit to calculate a synthesis coefficient used to synthesize the first image and the corrected second image; and an image synthesis unit to synthesize the first image and the corrected second image using the calculated synthesis coefficient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696    

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696